Order entered December 18, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01224-CV

                UNION PACIFIC RAILROAD COMPANY, Appellant

                                          V.

CATHERINE STOUFFER, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
GARY LEE STOUFFER, JR. AND AS NEXT FRIEND OF SHANNON STOUFFER AND
                 SHANE STOUFFER, ET AL., Appellees

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-12-15204

                                       ORDER
      Appellees’ Motion to Dismiss the appeal is DENIED.


                                                 /s/   KERRY P. FITZGERALD
                                                       JUSTICE